MEMORANDUM **
Ubaldo Guadalupe-Zavala appeals his conviction and 121-month sentence imposed by the district court following his guilty plea conviction for possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Guadalupe-Zavala contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), § 841 is unconstitutional on its face and therefore his conviction and sentence must be vacated. This contention is foreclosed by our recent decision in United States v. Buckland, 277 F.3d 1173, 1177 (9th Cir. 2002) (en banc) (concluding that § 841 is not facially unconstitutional), opinion amended and superseded by, United States v. Buckland, 289 F.3d 558 (9th Cir. 2002), petition for cert. filed, Apr. 18, 2002 (No. 01-9813).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.